 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY RAY BAKER,                                No. 2:15-cv-0248 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. MACOMBER, et al.,
15                       Defendants.
16

17          This prisoner civil rights case is scheduled for trial before the district judge on April 27,

18   2020. The Amended Pretrial Order was filed on June 11, 2019. ECF No. 134. Plaintiff has filed

19   objections to the order, ECF No. 137, which the court finds are without merit. Plaintiff’s

20   objections to the identified disputed facts merely underscore the parties’ factual disputes, and

21   plaintiff has no standing to object to defendants’ potential witnesses. No further amendment of

22   the pretrial order is required. Therefore, plaintiff’s objections to the Amended Pretrial Order,

23   ECF No. 137, are overruled.

24   DATED: July 8, 2019.

25

26

27

28
                                                        1
